—In a proceeding pursuant to Election Law § 16-102, inter alia, to validate a petition nominating Jose A. Chevere as a candidate of the Democratic Party for the public office of Mayor of the Village of Sleepy Hollow, Westchester County, and Jonathan Jimenez, Emma R. Negron, and Mayuly S. Amaro as candidates of the Democratic Party for the public offices of Trustees of the Village of Sleepy Hollow, Westchester County, in an election to be held on March *42918, 2003, the appeal is from a final order of the Supreme Court, Westchester County (Nicolai, J.), entered February 19, 2003, which granted the petition.
Ordered that the final order is reversed, on the law, without costs or disbursements, the petition is denied, the proceeding is dismissed, and the matter is remitted to the Board of Elections of the County of Westchester to remove the names of Jose A. Chevere, Jonathan Jimenez, Emma R. Negron, and Mayuly S. Amaro from the appropriate ballot of the election on March 18, 2003.
The petition must be denied and the proceeding dismissed because notice of the party caucus was not provided to the Board of Elections of the County of Westchester in accordance with the requirements of Election Law § 15-108 (2) (c) (see Matter of Freed v Hill, 176 AD2d 1065 [1991]; Matter of Densmore v Westall, 280 App Div 939 [1952]; Matter of Korniczky v Sunderland, 175 Misc 2d 912 [1998]; cf. Matter of Keane v Lefever, 118 AD2d 674 [1986]). Altman, J.P., Gold-stein, Luciano and Schmidt, JJ., concur.